Citation Nr: 0023915	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  94-01 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for bipolar disorder 
with dysthymia, currently evaluated as 70 percent disabling.

2.  Entitlement to a total disability rating on account of 
individual unemployability due to service-connected 
disabilities.

3.  Entitlement to an earlier effective date for the award of 
a 70 percent disability rating for bipolar disorder with 
dysthymia.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from September 1980 to May 
1988, when he was discharged on account of physical 
disability. 

This appeal was previously before the Board of Veterans' 
Appeals (Board) in February 1996 when it was remanded for 
additional evidentiary development.  It has now been returned 
to the Board for further appellate review.


REMAND

Initially, we observe that the veteran's original substantive 
appeal filed in September 1992 with respect to the issues of 
entitlement to an increased rating for his psychiatric 
disability and entitlement to a total disability rating on 
account of individual unemployability due to service-
connected disabilities, contains requests for hearings before 
an RO hearing officer and before a Board Member.  An RO 
hearing was held in December 1992.  It does not appear, 
however, that the veteran was offered the opportunity to 
appear before a Board Member, either in person, or via 
videoconference.  The veteran has neither reiterated his 
request for a hearing before a Member of the Board nor 
withdrawn the request.  Because of the length of time which 
has passed since the request, we are of the opinion that 
clarification of the veteran's wishes regarding a hearing is 
desirable.  Therefore, upon remand, the RO should contact the 
veteran to determine whether he still desires the opportunity 
to present sworn testimony in support of his claims during a 
hearing before a Member of the Board.

With regard to the substance of the veteran's claims, the 
Board concludes that the veteran's claims involving increased 
disability ratings are well grounded within the meaning of 
the statutes and judicial construction.  See 38 U.S.C.A. § 
5107(a).  When a veteran claims that he has suffered an 
increase in disability, or that the symptoms of his 
disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Review of the veteran's claims file reveals that he has 
applied for and been denied VA vocational rehabilitation 
benefits, apparently upon several different occasions.  
Although several vocational rehabilitation evaluation reports 
are included in the claims file, the vocational 
rehabilitation file itself is not available for review by 
adjudicators.  As the veteran claims he was rejected for VA-
sponsored vocational rehabilitation because he was considered 
unemployable by VA evaluators, it is especially important for 
adjudicators to be able to review the conclusions reached by 
VA experts in employability, both as to the level of 
vocational impairment which these experts have attributed to 
his service-connected bipolar disorder and as to his overall 
employability.

It appears that the veteran receives medical treatment for 
his service-connected disabilities from the VA.  Any VA 
medical records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Based upon December 1998 correspondence from the Montana 
State Prison Infirmary, it would appear likely that the 
veteran has recently been or is currently in prison.  If the 
veteran has been receiving medical treatment in the Prison 
system, it would be helpful to adjudicators to obtain records 
reflecting such treatment.  Full compliance with the duty to 
assist also includes VA's assistance in obtaining relevant 
records from private physicians when the veteran has provided 
concrete data as to time, place and identity.  Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  

The veteran's most recent VA examination for purposes of 
compensation took place in September 1997.  This examination 
was conducted by a Board of two psychiatrists, who together 
produced a comprehensive and extremely helpful report.  In 
fact, it was this report upon which the RO based its decision 
to increase the veteran's disability rating for bipolar 
disorder from 10 percent to 70 percent.  

To constitute a useful and relevant rating tool, rating 
examinations must be sufficiently contemporaneous to allow 
adjudicators to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377 (1994).  It is the opinion of the Board that 
a contemporaneous examination is particularly important in 
this veteran's case, because the medical evidence currently 
of record reflects great variance in the veteran's 
symptomatology from year to year and a wide variety of 
psychological assessments pertaining to his level of 
functioning.  The record also contains numerous 
recommendations for the veteran to participate in a regular 
therapy and medication regime.  Thus, the possibility for 
improvement in his condition appears great, as well.  The 
veteran therefore should be afforded another VA psychiatric 
examination to evaluate the current level of impairment 
caused by his service-connected bipolar disorder with 
dysthymia.

Following the June 1998 award of an increased disability 
rating for bipolar disorder with dysthymia, which increased 
the rating assigned to the veteran's psychiatric disability 
from 10 percent to 70 percent, resulting in a substantial 
increase in monetary compensation payments to the veteran, he 
has submitted multiple letters to the effect that he deserves 
more back-pay for the higher compensation rating.  The 
veteran's representative asserts that this request for 
"back-pay" should be read as a notice of disagreement with 
the effective date assigned by the RO.

The Board is of the opinion that the representative's 
interpretation of the veteran's letters is reasonable.  
According to 38 C.F.R. § 20.201, special wording is not 
required to file a notice of disagreement; the notice must 
simply indicate disagreement with the determination and a 
desire for appellate review.  The veteran's letters would 
appear to meet these minimal criteria.  Furthermore, the 
letters in which the veteran's expresses disagreement were 
received within the time frame set forth in the Board's Rules 
of Practice for filing a notice of disagreement.  See 
38 C.F.R. § 20.302(a).

After a notice of disagreement has been filed in any claim, 
the RO is required to issue a statement of the case 
containing a summary of the evidence, the applicable laws and 
regulations, and an explanation as to the decision previously 
reached, unless the veteran has withdrawn the notice of 
disagreement.  38 C.F.R. §§ 19.26, 19.29.  The veteran's 
claims file does not currently contain a statement of the 
case as to the issue of the effective date assigned to the 
increase in disability benefits for bipolar disorder.  When 
there has been an initial RO adjudication of a claim and a 
notice of disagreement has been filed as to its denial, 
thereby initiating the appellate process, the RO's failure to 
issue a statement of the case is a procedural defect 
requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398 at 408-10 (1995).  
We note, as well, that the time period for filing a 
substantive appeal does not begin to toll until the date the 
RO mails the Statement of the Case to the veteran.  38 C.F.R. 
§ 20.302(b).

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran to 
ascertain whether he desires a hearing 
before a Member of the Board and should 
then take appropriate action to implement 
his wishes regarding a hearing.  

2.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran which are not contained in his 
claims file for inclusion in the file.

3.  The RO should obtain the veteran's 
vocational rehabilitation folder and 
associate it with the claims folder.

4.  The RO should obtain the names and 
addresses of all non-VA medical care 
providers who treated the veteran 
subsequent to 1997, the date of the most 
recent medical evidence currently 
contained in the claims file.  After 
securing the necessary release(s), the RO 
should obtain these records for inclusion 
in the claims file.  The RO should 
specifically contact the Montana State 
Prison Infirmary to obtain any records 
pertaining to the veteran generated by 
that facility.  All efforts to obtain 
medical records should be documented in 
the claims file as well.

5.  The veteran should be afforded a VA 
psychiatric examination to evaluate the 
level of impairment currently arising 
from the veteran's service-connected 
bipolar disorder with dysthymia.  If the 
veteran is incarcerated and a clinical 
examination is therefore infeasible, his 
claims file should instead be forwarded 
to a VA psychiatrist for an opinion 
regarding the extent of his service-
connected psychiatric impairment based 
upon a review of his medical records, 
including those obtained pursuant to the 
above requests.

Alternatively, if the veteran is able to 
report for a VA examination, his claims 
file, including all records obtained 
pursuant to the above requests, must be 
made available to the examiner for review 
before the examination.  All tests and 
studies deemed helpful by the examiner 
should be conducted in conjunction with 
the examination and the results made 
available to the examiner for review.  
The examiner is requested to comment upon 
the frequency, severity, and duration of 
the veteran's psychiatric symptoms, the 
veteran's capacity for adjustment to the 
ordinary demands of life, and the level 
of social and industrial impairment 
resulting from the veteran's service-
connected bipolar disorder with 
dysthymia.

6.  The RO should issue a Statement of 
the Case pertaining to the issue of the 
effective date assigned to the increase 
in the disability rating assigned to the 
veteran's bipolar disorder, including a 
summary of the evidence in the case, a 
summary of the applicable laws and 
regulations, and an explanation for the 
determination reached, as well as an 
explanation of the time limits for filing 
a timely substantive appeal.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If, at this point, the need for 
any additional evidentiary development is 
apparent, such development should be 
accomplished.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


